             Case 7:97-mj-01438-MRG Document 4 Filed 11/20/20 Page 1 of 1


 UNITED STATES DISTRICT COURT                                          "' '.• iJ RIGIN:~ L
 SOUTHERN DISTRICT OF NEW YORK


 UNITED STA TES OF AMERICA,
                                                         Case No.: 97 MJ 01438          (MRG)
                                      Plaintiff,
                                                         ORDER OF DISMISSAL
                        -against-
              Aliceann Maguire



                                      Defendant.



         Motion by the Government to dismiss is granted and the above-captioned case is hereby

dismissed.




                                                           SO ORDERED.




Dated:          20     day of _N_o_v_em_b_e_r_ _ _ __, 201.Q__
               Poughkeepsie, New York
